Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 25, 2022

                                         No. 04-22-00048-CV

                                   IN RE MICHAEL SANCHEZ,

                                         Original Proceedings


                                            ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

           On January 24, 2022, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).



           It is so ORDERED February 25, 2022.


                                                                      PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT